          Case 3:20-cv-00263-JWD-SDJ          Document 7       07/30/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

LORELLA GILLS
                                                                  CIVIL ACTION
VERSUS
                                                                  NO. 20-263-JWD-SDJ
COMMISSIONER OF THE
SOCIAL SECURITY
ADMINISTRATION
                                          OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated June 3, 2021 (Doc. 6), to which no objection was

filed,

         IT IS ORDERED that Plaintiff’s action is DISMISSED without prejudice for failure

to prosecute under Local Rule 41(b).

         Judgement shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on July 30, 2021.

                                               S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
